06/04/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0684



                                 No. DA 19-0684

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

GAGE WOLFE,

             Defendant and Appellant.

                                       ORDER

      Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including August 9, 2020, within which to prepare, serve, and file the

State’s response.




RB                                                                      Electronically signed by:
                                                                            Laurie McKinnon
                                                                   Justice, Montana Supreme Court
                                                                              June 4 2020